And
THE COURT
directed that the defendants should pay the assessment of the jury aforesaid, to the lessors of the plaintiff, within six months; and, in default thereof, that the writ of possession may issue.
A motion was then made that the costs 'of the inquest be taxed to the lessors of the plaintiff. But THE COURT held that the costs of this proceeding follow the judgment. Had a judgment been entered agairist the lessors .of the plaintiff for the improvements, as the statute authorizes, the costs of the inquest might have been taxed in that judgment